Citation Nr: 0018292	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  93-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
residual head trauma as the result of injury sustained during 
VA hospitalization from October to December 1988.


REPRESENTATION

Appellant represented by:	American Red Cross


INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1944.




The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In April 1999 the Board of Veterans' Appeals (Board) denied 
entitlement to an evaluation in excess of 50 percent for 
schizophrenia, schizo-affective type, and remanded the issue 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residual head trauma as 
the result of injury sustained during VA hospitalization from 
October to December 1988 to the RO for further development 
and adjudicative actions.

In September 1999 the RO affirmed the denial of entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residual head trauma as the result of 
injury sustained during VA hospitalization from October to 
December 1988.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative medical evidence of record shows the veteran 
suffers from residual head trauma manifested by constant pain 
over the right occipital area as the result of injury 
sustained during VA hospitalization from October to December 
1988.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residual head trauma as 
the result of injury sustained during VA hospitalization from 
October to December 1988 have been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3,358 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On file is a VA discharge summary referable to inpatient care 
of the veteran from October 31 to December 8, 1988.  A 
medical history report dated November 1, 1988 associated with 
the hospital summary shows the veteran reported frequent 
headaches that he relieved with Tylenol.  There was no 
history of recent head trauma.  A progress note dated 
December 6, 1988, shows the veteran reported he had slipped 
and fallen thereby striking his head.  There was no loss of 
consciousness and no evidence of trauma.

A February 1989 VA medical certificate shows the veteran had 
a history of a fall on December 3, 1988, at which time he 
sustained trauma to the right posterolateral area.  X-rays 
were negative.  He stated that since he had fallen he had had 
a headache and numbness in his whole head.  No scalp 
tenderness was found on examination.  The diagnosis was post-
traumatic headaches.

A March 1989 computerized tomographic (CT) scan of the head 
was negative for any abnormalities and the veteran was 
diagnosed with post-traumatic headaches.

In early November 1990 the veteran sought treatment from VA 
for headaches.  A CT and magnetic resonance imaging (MRI) 
were negative for any abnormalities.  A neurological 
examination was negative and the veteran was diagnosed with 
tension headaches.

In late February 1991 the veteran sought treatment from VA 
for pain at the scalp, headaches, and also at the back with 
their onset "a few days ago".  Upon examination it was 
determined that the diagnosis was back syndrome with 
degenerative joint disease for which he was discharged with 
medication (Motrin).

In early April 1991 the veteran sought VA treatment for 
headaches he stated commenced at the occipital area and he 
also referred to numbness of his face.  An MRI was negative 
and he was diagnosed with fibromyositis.

In mid-November 1991 the veteran sought VA treatment for 
complaints of generalized pain at which time he indicated 
that he hurt from the top of his head to the tips of his 
toes.

During the latter part of April 1992 the veteran sought VA 
treatment for an occipital headache he related to a previous 
fall three days before.  A CT disclosed no evidence of trauma 
but atrophic changes and calcification at basal ganglia.  
Since no neurologic deficits could explain the etiology for 
his headaches he was determined to have a somatization 
disorder versus deterioration of his neuropsychiatric 
condition.

In early August 1992 the veteran sought VA treatment for 
headaches.  An examination concluded in a diagnosis of 
cervical degenerative joint disease and myositis.  He was 
again seen for the same symptomatology in late October 1992.

A May 1999 VA medical record shows the veteran had been 
suffering from chronic headaches since 1988.  

VA conducted a special neurological examination of the 
veteran in July 1999.  The examiner noted he had a history of 
having had a psychiatric hospitalization in 1988 during which 
he had an accident.  The veteran described having come back 
from breakfast when he slipped on a wet floor and fell down 
hitting his right occipital area with a door frame.  He 
stated he was able to get up on his own, and experienced no 
loss of consciousness.  He stated that one of the nurses came 
to help him, he went to bed, and he was given some pills.  He 
stated that pills were given for a pain over the area of 
trauma he developed then.  He claimed that he had remained 
with the pain over this area since then, which he could 
pinpoint with a finger.

The pain was constantly present, and was more severe when he 
pressed over the scalp area where he said he had the trauma 
to the head.  He stated that after discharge he was on 
treatment at Day Treatment Center where he complained of this 
pain and having sustained head trauma.  He was referred for a 
skull series which he was told was negative.  He had been 
given several pills for his right occipital pain.  He 
described the pain as oppressive.  He stated that he had 
never had headaches before this trauma to the head, except 
when he had a head cold.  He made a difference between the 
pain he described as a headache when he had them before, and 
this localized ache or pain specifically over the site of 
trauma which he referred to as a round area of maybe 2 inches 
in circumference, but which he can exactly localize with a 
fingertip.

On examination of the cranial nerves the veteran was noted to 
have orolingual dyskinesia, bilateral hearing loss, more on 
the right.  He demonstrated a slow gait, unassisted.  There 
was generalized cogwheel rigidity, mild to moderate.  Both 
arms failed to swing when walking.  He had severe difficulty 
for rapid alternating movements and fine dexterous movement 
of both hands.  The examination diagnoses were status post 
trauma to head by history; constant type of pain localized 
over the right occipital area which started after trauma to 
the head, by history; orolingual dyskinesia, secondary to 
neuroleptics; and Parkinsonism, secondary to neuroleptics.

The examiner noted that the pain described by the veteran was 
constant since the alleged trauma to the head and 
specifically localized over the area of trauma on the scalp, 
increased by pressure over this area.  The examiner noted 
this would not be classified as a headache by definition, but 
as post-traumatic pain on the scalp, probably secondary to 
damage to a superficial nerve, and as such could be 
considered as a neuropathy.  The severity of the head trauma 
did not justify the presentation of a clinical picture of 
headaches, which in any case he did not have, but could 
explain the localized pain over the area of trauma which the 
veteran described.




Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.




In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.  In particular, the amended regulation, 
38 C.F.R. § 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to included the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
VAOPGCPREC 40-97.





The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well 
grounded claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993) (holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151); Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, 
supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The Board initially notes that, in this case, the provisions 
of 38 U.S.C.A. § 1151, in effect prior to October 1, 1997, 
are more favorable to the claim, inasmuch as negligence need 
not be established in order for the appellant to prevail.

However, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed more than six 
years before October 1997 (March 1991), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  VAOPGCPREC 40-97.

As to the claim for compensation benefits for residual head 
trauma pursuant to the provisions of 38 U.S.C.A. § 1151, the 
Board notes that under the law, in the context of this issue 
on appeal, where it is determined that there is disability 
resulting from VA treatment, compensation will be payable in 
the same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151;  38 C.F.R. § 3.358.

The Board finds the veteran's claim of entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151 for residuals of head trauma as the result of injury 
sustained during VA hospitalization in 1988 to be well 
grounded.  In this regard there is evidence or medical 
documentation of his having sustained a head injury during 
the subject period of VA hospitalization.  The veteran has 
related near constant headache since the documented injury, 
and there is medical documentation of his frequent treatment 
for headache symptomatology subsequent to the subject injury.  
Finally, a VA examiner has related the veteran's complaints 
of head pain to the medically documented trauma to the scalp.


The Board finds that the evidentiary record is ready for 
appellate review of the benefit requested on appeal.  The 
Board remanded the case to the RO for further development in 
April 1999.  In this regard, the veteran was given the 
opportunity to submit additional evidence.  Additional 
evidence by way of a substantial quantity of supportive VA 
medical documentation was associated with the claims file.  

The veteran was also examined by VA and a competent medical 
opinion has been obtained.  The Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of his well grounded claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151.

The Board finds the evidentiary record sufficiently clear to 
permit a grant of the benefit sought by the veteran on 
appeal.  In this regard, the Board notes that the veteran did 
in fact sustain trauma to his head when he fell while being 
treated by VA on the occasion of a 1988 hospitalization.  The 
subsequent medical documentation of record shows he has for 
the most part been found to request treatment for a lingering 
headache symptomatology which initially was thought to 
reflect post-traumatic or tension headaches.

Most recently a VA neurologist examined the veteran and 
reviewed the entire evidentiary record.  It was his opinion 
that the veteran, in view of the severity of the documented 
head trauma did not justify the presentation of a clinical 
picture of headaches, which in any event he did not have.  
However, the VA examiner did acknowledge that the veteran was 
suffering from localized pain over the area of the documented 
trauma to the head as described by the veteran for which he 
diagnosed a constant type of pain localized over the right 
occipital area.  The examiner acknowledged his acceptance of 
this symptomatology as described by the veteran to have begun 
after trauma to the head, for which there is supportive 
documentation.


The veteran's claim is simple.  He has requested compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residual head trauma by virtue of injury sustained while he 
was receiving inpatient care by VA in 1988.  His residual 
head trauma described as pain over the right occipital area 
has been linked to documented trauma by competent medical 
authority.  

The Board finds that the evidentiary record supports a grant 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of head trauma 
as the result of injury sustained during VA hospitalization 
from October to December 1988.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of head trauma 
as the result of injury sustained during VA hospitalization 
from October to December 1988 is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

